Reasons for Allowance
1.	Examiner has reviewed and considered Applicant’s arguments and amendment as well comments in Pre-brief Appeal conference of claims of 11/19/21 and based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 5, 7 – 14 and 16 – 22.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…retrieving, by an analytic system, an update result of installation of a firmware
update of the firmware bundle on a component of a hardware resource located at a first
external entity, wherein the update result comprises metadata of each instance of failure
or success of the installation of the firmware update on the component; 
from the update result, determining, by the analytic system, whether the installation of the firmware update on the component is failed or succeeded to identify a failed update or a successful update of the component; and 
representing, by the analytic system, a status of the failed update or the successful update of the component; and in response of determining that the installation of the firmware update on the component is failed, informing, by the analytic system, about the failure of the firmware update to a second external entity while or before selecting, by the second external 
Therefore, claims 1 5, 7 – 14 and 16 – 22 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192